Order entered March 12, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00510-CV

                           JACOLBY ANDERSON, Appellant

                                            V.

                   LONESTAR PATENT SERVICES, INC., Appellee

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-00393-E

                                        ORDER
      Before the Court is appellant’s March 6, 2019 unopposed motion for an extension of time

to file an amended brief. We GRANT the motion and extend the time to March 26, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE